Title: To Benjamin Franklin from Joshua Barney, 7 January 1783
From: Barney, Joshua
To: Franklin, Benjamin


Dr SirLOrient Jany. 7th. 83
I recd. your Dispatches last night Accompanied with the Money, which is all onbd & Shall Sail in the Morning if the Wind is fair, as it is at present— I am Sorry I could not carry the News of Peace as expected, But console Myself with its being effected very soon. I cannot help observing as you mention the Curosity of my pasport, the Name of the Ship and the Bitter pill of United States, however it is what we have Been long Struggling for, Wishing You health and happiness am Sir Your Most Obt Servt
Joshua Barney
 
Addressed: His Excellency Benn. Franklin Esqr. / Passy, near / Paris
Notation: Jos. Barney, L’orient Jany. 7. 1783.
